DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 and 10-14 are pending in this application. Claims 1, 10 and 14 are amended. Claims 2-7 and 11-13 were previously presented. Claims 8, 9 and 15 are cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 10, and 12- 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new reference Macbeth (US 6798628 B1) is used to show the teachings of shunt amplifier in an arc fault detection.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 06/02/2022 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.	

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 line 12, “derivative of current” should be –derivative of a current”
Claim 1 line 13, “through the conductor” should be –through the line conductor--.
Claim 1 lines 18-19, “proportional to current flowing” should be –proportional to the current flowing--.
Claim 10 lines 13-14, “proportional to current flowing” should be -- proportional to a current flowing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “likely occurring” in claim 1 is a relative term which renders the claim indefinite. The term “likely occurring” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear if likely occurring means 50% chance or 90% chance etc, of arc fault occurring. For purposes, the above limitation is interpreted as –occurring--.
Claim 10 is rejected for the same reasons as stated in claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Macbeth (US 6798628 B1).
Regarding claim 10, Macbeth teaches an arc fault protective wiring device (abstract, arc fault protection device) disposed in an electrical distribution system (column 2 line 22, electrical distribution system), the device comprising: a plurality of line terminals (e.g. terminals at N and H) (fig.1) comprising a line-side phase terminal (e.g. terminal at H on hot conductor 102) (fig.1) and a line-side neutral terminal (e.g. terminal at N on neutral conductor 100) (fig.1); a plurality of load terminals (e.g. terminals on either side of 104) (fig.1) comprising a load-side phase terminal (e.g. terminal on one side of 104 along 102) (fig.1) and a load-side neutral terminal (e.g. terminal on another side of 104 along 100) (fig.1); a line conductor (i.e. hot conductor H) (fig.1) electrically coupling the line-side phase terminal to the load-side phase terminal (implicit, as seen in fig.1); a neutral conductor (i.e. neutral conductor 100) (fig.1) electrically coupling the line-side neutral terminal to the load-side neutral terminal (implicit, as seen in fig.1); a shunt amplifier (i.e. amplifier 128) (fig.1) having a first input terminal (e.g. input terminal at – of 128) (fig.1), the first input terminal being connected at a first point (e.g. point of connection between 126 and – of 128, via 127) (fig.1) along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal (implicit, as seen in fig.1), the first point being positioned such that a detectable voltage (column 4 lines 26-28, If the instantaneous amplified signal exceeds a predetermined reference voltage 130) (it is necessarily true that a detectable voltage exists), proportional to a current flowing through the neutral conductor (column 4 line 21, the load current is sensed) and as a result of a resistance of a length of the neutral conductor (it is necessarily true that neutral conductor has a resistance), is present, wherein the shunt amplifier is configured to output a shunt signal (column 4 lines 28-29, logic HIGH signal) having a voltage value proportional to the detectable voltage (column 4 lines 26-27, If the instantaneous amplified signal exceeds); and at least one processor (i.e. microprocessor 124) (fig.1) configured to trigger the circuit interrupter (column 4 lines 60-61, microprocessor 124 triggers an SCR 136) to electrically decouple at least one of the plurality of line terminals from the at least one of the plurality of load terminals (column 4 lines 62-64, trip interrupting contacts 106, thereby disconnecting load 104 from line voltage) based, at least in part, on determining, from the shunt signal, that an arc fault is occurring (column 4 lines 56-58, When input 134 is at a logic HIGH, indicative of the rare occasions of high arc fault current).
Regarding claim 12, Macbrth teaches the arc fault protective wiring device of claim 10, wherein the shunt amplifier has a second input terminal (e.g. terminal at + of 128) (fig.1), the second input terminal being electrically connected to a reference point of the neutral conductor (e.g. connected to ground) (fig.1).
Regarding claim 13, Macbeth teaches the arc fault protective wiring device of claim 12, wherein the length of the neutral conductor is positioned, and routed through at least one fault sensing component (column 4 lines 21-22, the load current is sensed across a resistive shunt element).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brooks (US5682101), and further in view of Macbeth (US 6798628 B1).
Regarding claim 1, Brooks teaches an arc fault protective wiring device (refer to abstract, a system to detect arcing faults) disposed in an electrical distribution system (refer to abstract, in an electrical distribution system), the device comprising: a plurality of line terminals (e.g. line terminals out of 14) (fig.1) comprising a line-side phase terminal (e.g., output terminal of power transformer coupled to line conductors 16a, 16b … 16n) (see fig.1, implicit) and a line-side neutral terminal (e.g., output terminal of power transformer coupled to neutral conductors 18a, 18b … 18n) (see fig.1, implicit); a plurality of load terminals (e.g. terminals out of 20a, 20b… 20n) (fig.1) comprising a load-side phase terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 16a, 16b … 16n respectively) (see fig.1, implicit) and a load-side neutral terminal (e.g., terminal at input of loads 20a, 20b … 20n that are coupled to 18a, 18b … 18n respectively) (see fig.1, implicit); a line conductor (i.e., conductors 16a, 16b … 16n) electrically coupling the line-side phase terminal to the load-side phase terminal (see fig.1); a neutral conductor (i.e., conductors 18a, 18b … 18n) (fig.1) electrically coupling the line-side neutral terminal to the load-side neutral terminal (see fig.1); a pulse frequency digitizer (i.e. integrator circuit 50) (fig.2), the pulse frequency digitizer being configured to receive a plurality of pulses (refer to column 6 lines 15-17, integrator circuit 50 that integrates the pulses produced by the circuit 40), each pulse (i.e. pulses) (fig.3f) being representative of an instance (refer to column 5 lines 6-10, comparator 30 produces an output voltage only when the magnitude of the rate-of-change signal crosses that of the reference signal) that a derivative of a current through the line conductor (refer to column 5 lines 6-10, the magnitude of the rate-of-change signal) exceeds a first predetermined threshold (refer to column 5 lines 6-10, crosses that of the reference signal), the pulse frequency digitizer further being configured to produce a digital signal (i.e. integral signal or output of integrator 50) (see fig. 2, fig.3g), the digital signal being representative of the instances at which a frequency of the plurality of pulses (refer to column 6 line 40, if the pulses arrive in sufficient number) exceeds a second predetermined threshold (i.e. trip threshold level TR) (fig.3g), and at least one processor (e.g., SCR1 is interpreted as the processor) (fig.2) configured to trigger a trip mechanism (refer to column 6 lines 42-43, SCR1 is triggered to trip the circuit breaker) to electrically decouple (refer to column 6 line 45, trip solenoid S1 is energized to disconnect) the at least one of the plurality of line terminal from at least one of the plurality of at least one of the plurality of load terminals (refer to column 6 line 46, disconnect the load from the circuit) based, at least in part, on determining from the digital signal that an arc is occurring (refer to column 6 line 45, when SCR1 is turned on) (refer to column 6 lines 42-44, SCR1 is turned on when integral signal [digital signal] increases to a trip threshold level).
Brooks does not teach, a shunt amplifier having a first input terminal, the first input terminal being connected at a first point along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal, the first point being positioned such that a detectable voltage, proportional to the current flowing through the neutral conductor and as a result of a resistance of the neutral conductor, is present, wherein the shunt amplifier is configured to output a shunt signal having a voltage value proportional to the detectable voltage; and at least one processor configured to trigger a trip mechanism to electrically decouple the at least one of the plurality of line terminal from at least one of the plurality of at least one of the plurality of load terminals based, at least in part, on determining from the shunt signal that an arc fault is occurring.
Macbeth teaches in a similar field of endeavor of arc fault detector circuit, a shunt amplifier (i.e. amplifier 128) (fig.1) having a first input terminal (e.g. – terminal of 128) (fig.1), the first input terminal being connected at a first point (e.g. point of connection between 126 and – of 128, via 127) (fig.1) along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal (implicit, as seen in fig.1), the first point being positioned such that a detectable voltage (column 4 lines 26-28, If the instantaneous amplified signal exceeds a predetermined reference voltage 130) (it is necessarily true that a detectable voltage exists), proportional to the current flowing through the neutral conductor (column 4 line 21, the load current is sensed) and as a result of a resistance of the neutral conductor (it is necessarily true that neutral conductor has a resistance), is present, wherein the shunt amplifier is configured to output a shunt signal (column 4 lines 28-29, logic HIGH signal) having a voltage value proportional to the detectable voltage (column 4 lines 26-27, If the instantaneous amplified signal exceeds); and at least one processor (i.e. microprocessor 124) (fig.1) configured to trigger a trip mechanism (column 4 lines 60-61, microprocessor 124 triggers an SCR 136) to electrically decouple the at least one of the plurality of line terminal from at least one of the plurality of at least one of the plurality of load terminals based (column 4 lines 62-64, trip interrupting contacts 106, thereby disconnecting load 104 from line voltage), at least in part, on determining from the shunt signal that an arc fault is occurring (column 4 lines 56-58, When input 134 is at a logic HIGH, indicative of the rare occasions of high arc fault current).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the shunt amplifier having a first input terminal, the first input terminal being connected at a first point along the neutral conductor between the line-side neutral terminal and the load-side neutral terminal, the first point being positioned such that a detectable voltage, proportional to the current flowing through the neutral conductor and as a result of a resistance of the neutral conductor, is present, wherein the shunt amplifier is configured to output a shunt signal having a voltage value proportional to the detectable voltage; and at least one processor configured to trigger a trip mechanism to electrically decouple the at least one of the plurality of line terminal from at least one of the plurality of at least one of the plurality of load terminals based, at least in part, on determining from the digital signal and the shunt signal that an arc fault is occurring in Brooks, as taught by Macbeth, as it provides the advantage of preventing nuisance tripping.
Regarding claim 2, Brooks and Macbeth teach the arc fault protective wiring device of claim 1, further comprising a di/dt detector (Brooks, i.e. arc detector 10) (fig.1) configured to produce a di/dt signal (Brooks, refer to column 4 lines 40-43, sensor 21 produces the desired rate-of-change-of-current signal… di/dt signal) representative of the derivative of the current (Brooks, refer to column 4 lines 44-45, the rate-of-change signal originates in the sensor coil T1) through the conductor (Brooks, refer to column 4 lines 45-46, sensor coil T1 which is wound on a core surrounding the load line 16).
Regarding claim 3, Brooks and Macbeth teach the arc fault protective wiring device of claim 2, further comprising a comparator (Brooks, i.e. comparator 30) (fig.2), the comparator being configured to receive the di/dt signal (Brooks, refer to column 5 lines 6-7, in the comparator 30, the magnitude of the rate-of-change signal from the sensor 21) and to output a pulse (Brooks, refer to column 5 lines 8-9, comparator 30 produces an output voltage) to the pulse frequency digitizer (Brooks, i.e. integrator circuit 50 via single-shot pulse generator circuit 40) (fig.2) each time the di/dt signal exceeds the first predetermined threshold (Brooks, refer to column 5 lines 6-10, an output voltage only when the magnitude of the rate-of-change signal crosses that of the reference signal).
Regarding claim 4, Brooks and Macbeth teach the arc fault protective wiring device of claim 3, further comprising a high pass filter (Brooks, refer to column 5 lines 53-57, output pulses of the comparator 30… is fed to a single-shot pulse generator circuit 40. This high pass filter circuit includes …) in a series relationship with the output of the comparator (Brooks, implicit from fig.2, comparator 30 and single-shot pulse generator circuit are in series), the high pass filter having a corner frequency equal to or less than a maximum output frequency of the comparator (Brooks, implicit from the functionality of single-shot pulse generator circuit 40) (Brooks, refer to column 5 line 66 to column 6 line 2, variable-width and variable-amplitude pulses of fig.3e [output of comparator 30] are converted to a series of pulses of substantially constant width and amplitude by the single-shot pulse generator circuit 40).
Regarding claim 5, Brooks and Macbeth teach the arc fault protective wiring device of claim 1, wherein the pulse frequency digitizer (Brooks, i.e. integrator circuit 50) (fig.2) comprises an accumulator configured to receive the plurality of pulses (Brooks, refer to column 6 lines 16-17, integrator circuit 50 that integrates the pulses produced by the circuit 40) and to output an accumulator signal (Brooks, refer to column 6 line 33, the integral signal produced by the circuit 50) representative of the frequency at which the plurality of pulses were received (Brooks, refer to column 6 lines 35-36, integrator circuit charges each time it receives a pulse from the circuit 40).
Regarding claim 6, Brooks and Macbeth teach the arc fault protective wiring device of claim 4, wherein the pulse frequency digitizer (Brooks, i.e. integrator circuit 50) (fig.2) further comprises a digitizer (Brooks, i.e. transistor Q2) (fig.2) configured to output the digital signal (Brooks, i.e. input to SCR1) (fig,2) when the accumulator signal exceeds a third predetermined threshold (Brooks, i.e. threshold greater than trip threshold level TR) (fig.3g), wherein the accumulator signal exceeds the third predetermined threshold (Brooks, implicit, when any values above trip threshold level TR is achieved) when the frequency at which the plurality of pulses were received exceeds the second predetermined threshold (Brooks, refer to column 6 lines 40-42, if the pulses arrive in sufficient number and at a sufficient rate to increase the integral signal to a trip threshold level TR).
Regarding claim 7, Brooks and Macbeth teach the arc fault protective wiring device of claim 5, wherein the accumulator comprises a capacitor (Brooks, i.e. capacitor C6) (fig.2), wherein the digitizer comprises a switch (Brooks, i.e. transistor Q2) (fig.2), wherein the capacitor is in series with an output of a comparator (Brooks, implicit from fig.2 that output of comparator 30 is configured to be connected in series with capacitor C6) and in parallel with a control terminal of the switch (Brooks, e.g., capacitor C6 is coupled in parallel to base terminal of Q2) (fig.2).
Regarding claim 14, Brooks teaches a method for detecting an arc fault (column 2 lines 17-18, an arc fault detection system and method), comprising the steps of: receiving an input current (e.g. current from 14 to system comprising arc detector 10a, 10b… 10n) (fig.1) in a line conductor (i.e. line conductors 16a, 16b … 16n) (see fig.1, implicit) and neutral conductor (i.e. neutral conductors 18a, 18b … 18n) (see fig.1, implicit) of a wiring device (refer to abstract, in an electrical distribution system); find a derivative of the input current (column 3 lines 24-26, sensors 21 monitor the rate of change of electrical current in the respective line conductors 16); determining the frequency of instances the derivative of the input current exceeds a predetermined threshold (column 3 lines 25-28, rate-of-change signal from each sensor 21 is supplied to the corresponding arc detector 10, which produces a pulse each time the rate-of-change signal increases above a selected threshold); determining whether the frequency of instances exceeds a predetermined frequency and persists for a predetermined period of time (column 3 lines 32-34, final pulses are then monitored to detect when the number of pulses that occur within a selected time interval exceeds a predetermined threshold); and determining whether an arc fault is occurring (column 3 lines 35-37, In the event that the threshold is exceeded, the detector 10 generates an arc-fault-detection signal) based, at least in part, whether the frequency of instances exceeds the predetermined frequency (column 3 lines 23-37, signal increases above a selected threshold) and persists for the predetermined period of time (column 3 lines 23-37, signal increases above a selected threshold) and persists for the predetermined period of time (column 3 lines 23-37, time interval exceeds a predetermined threshold).
Brooks does not teach, finding a magnitude of the input current through the neutral conductor, using a length of the neutral conductor from a known point as a resistive shunt; and determining whether an arc fault is occurring based, at least in part, on the magnitude of the input current through the neutral conductor.
Macbeth teaches in a similar field of endeavor of arc fault detector circuit, finding a magnitude of the input current through the neutral conductor (column 4 line 21, the load current is sensed), using a length of the neutral conductor (it is necessarily true that neutral conductor has a resistance) from a known point as a resistive shunt (e.g. point of connection between 126 and – of 128, via 127) (fig.1); and determining whether an arc fault is occurring (column 4 lines 56-58, When input 134 is at a logic HIGH, indicative of the rare occasions of high arc fault current) based, at least in part, on the magnitude of the input current through the neutral conductor (column 4 lines 28-29, logic HIGH signal … column 4 lines 60-61, microprocessor 124 triggers an SCR 136).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the method of finding a magnitude of the input current through the neutral conductor, using a length of the neutral conductor from a known point as a resistive shunt; and determining whether an arc fault is occurring based, at least in part, on the magnitude of the input current through the neutral conductor in Brooks, as taught by Macbeth, as it provides the advantage of preventing nuisance tripping.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, Brooks (US5682101) and Macbeth (US 6798628 B1) teach the arc fault protective wiring device of claim 10, wherein the first point is positioned.
Brooks and Macbeth do not teach, such that the resistance of the length of the neutral conductor is greater than 1 mOhm.
MIL (Military handbook, Grounding, bonding, and shielding for electronic equipments and facility, Volume 1 of 2 volumes, Basic theory, 29 December 1987) teaches in a similar field of endeavor of current measurement on neutral line, that a high quality junction has bonding resistance of 1 mOhm (page 7-3 line 26). But, MIL does not teach resistance of the length of the neutral conductor.
Bereskin (US 4159499) teaches in a similar field of endeavor of fault protection to have a wiring device, with neutral-to-ground threshold resistance modeled as 4 ohms for detection of fault (column 2 lines 10-12).
However, none of the prior art, taken singly or in combination, teach “the resistance of the length of the neutral conductor is greater than 1 mOhm”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                       09/29/2022




	/THIENVU V TRAN/                                                                              Supervisory Patent Examiner, Art Unit 2839